ORDER
The Disciplinary Review Board having filed a report with the Court on December 13, 1996, recommending that MARC K. BONDS of JERSEY CITY, who was admitted to the bar of this *581State in 1982, be disbarred for the knowing misappropriation of client funds, in violation of RPC 1.15;
And respondent having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MARC K. BONDS be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MARC K. BONDS, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that MARC K. BONDS comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further;
ORDERED that MARC K. BONDS reimburse the Disciplinary Oversight Committee for appropriate administrative costs; and it is further
ORDERED that the Disciplinary Review Board cause this Order to be published in two consecutive issues of the New Jersey Law Journal and the New Jersey Lawyer and in a newspaper of general circulation in Hudson County; and it is further